Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/11/2022 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement did not articulate that the inventions were independent or distinct and that there would be a serious burden (Applicant makes reference to §803).  This is not found persuasive because as the section of the MPEP cited by the applicant is drawn to U.S. restriction practice and not to National Stage restriction practice, i.e. Unity of Invention.  As was stated in the Restriction Requirement, the claimed inventions did not form a single inventive concept as they did not provide a special contribution over the prior art and thus lacked unity of invention.  See also MPEP §1893.03(d).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/11/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 20 and 22-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Bush et al. (US 4,579,837 A – hereafter ‘837).
‘837 discloses a solid phase photosensitizer (Abstract) that includes the following limitations for claim 16:
“A device for cultivating and for radiation-induced killing of living biological cells”: The device of ‘837 (col. 2 lines 40-45) that is fully capable of being used for cultivating and for the radiation-induced killing of living biological cells.  It should be noted that preamble statements reciting the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention's limitations is not considered to structurally define the claimed invention over the prior art.  See also MPEP 2111.02 II and 2114.
“a flat substrate”: ‘837 discloses a flat substrate (col. 3 lines 40-45).  
“a functional layer for wounding biological cells applied at least regionally to the flat substrate”: ‘837 discloses a functional layer such as a photosensitizer (col. 3 lines 4-22) that can be used for wounding biological cells (see MPEP §2114). 
“wherein the functional layer includes at least one photosensitizer that is suitable to convert triplet oxygen into singlet oxygen by exposure to electromagnetic radiation”: ‘837 discloses a photosensitizer that is suitable to convert triplet oxygen into singlet oxygen by exposure to electromagnetic radiation (col. 3 lines 4-22).  
For claim 17, ‘837 discloses that the substrate can be made of glass (col. 2 lines 40-45). 
For claim 18, the glass substrate (col. 2 lines 40-45) is transparent to electromagnetic radiation in the UV range, VIS range and the IR range. 
For claim 20, the photosensitizer of ‘837 would inherently be transparent to UV light. 
For claim 22, Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.
For claims 23 and 24, ‘837 discloses photosensitizers that can absorb visible light (Table, col. 4).  
For claim 25, the photosensitizer of ‘837 is suitable for effecting an energy transfer from the triplet energy state to the singlet energy state (col. 3 lines 4-22). 
For claim 26, ‘837 discloses using Rhadamine B (Table) which is a type of luminophore.  
For claim 27, ‘837 discloses using Phtalocyanine (Table) which has a porphyrin structure.  

Therefore, ‘837 meets the limitations of claims 16-18, 20 and 22-27


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US 4,579,837 A – hereafter ‘837) as applied above in view of Allbritton et al. (WO 03/102133 A2 – hereafter ‘133).
For claim 19, ‘837 discloses using a polymer substrate, but does not disclose where the functional layer includes an oxygen permeable polymer.  
‘133 discloses using a polymer substrate ([0012]) for microfluidic devices for the analysis of biological samples that for claim 1 includes using a PDM substrate ([0007]; i.e. the oxygen permeable polymer).  These substrates can be combined with photo-initiators.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the PDMS of ‘133 within ‘837 in order to use a transparent substrate.  The suggestion for doing so at the time would have been in order to have a substrate that is made from PDMS due to the ease of fabrication and inexpensive cost ([0007]).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US 4,579,837 A – hereafter ‘837) as applied above.
For claim 28, ‘837 discloses using a xanthene dye such as Rhodamine B (Table), but does not specifically disclose eosin.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ a dye made of eosin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US 4,579,837 A – hereafter ‘837) as applied above in view of Morimura et al. (JP 3918889 B2 – hereafter ‘889).
‘837 discloses that the photosensitizer has the thickness of one molecule, the reference differs from the instant claim regarding the thickness of the functional layer. 
‘889 discloses a sealing film ([0005]) that for claim 21 includes using a photosensitizer with a thickness of 1-1000 micrometers ([0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the thickness of the photosensitizer of ‘889 within ‘837 in order to have enough thickness to absorb the desired wavelength of light.  The suggestion for doing so at the time would have been in order to have a light transmittance of 50% or more ([0005]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shepard et al. (US 3,172,828 A) discloses an element that is responsive to radiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799